NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL
                                          OF FLORIDA
                                          SECOND DISTRICT



HOT ROD'S BBQ AND GRILL INC.,             )
                                          )
             Appellant,                   )
                                          )
v.                                        )    Case No. 2D18-2704
                                          )
DAVID POTTS; CHAMPOR, INC.;               )
B & P INSURORS, INC.; MUTUAL              )
FINANCE COMPANY; and                      )
AMERICAN SYSTEMS, INC.,                   )
                                          )
             Appellees.                   )
                                          )

Opinion filed March 27, 2019.

Appeal from the Circuit Court for
Hillsborough County; Emmett Lamar
Battles, Judge.

Mark J. Albrechta, Tampa, for
Appellant.

Michael A. Linsky of Michael A. Linsky,
P.A., Tampa, for Appellees.


PER CURIAM.

             Affirmed.


BLACK, SALARIO, and ROTHSTEIN-YOUAKIM, JJ., Concur.